Opinion by
Mollison, J.
From the testimony, it appeared that although the prayer books were imported in a finished condition, the text and the bindings were dutiable separately. According to the testimony of one of the partners of the petitioning firm, the invoice for the particular shipment in question showed percentage breakdowns for the items in question, giving the percentage of the value attributable to the text and to the binding. The witness failed to notice that the percentages for text and bindings of the items in question had actually been transposed, so that the figure given for the text was actually that of the binding, and that given for the binding was the figure for the text. On the record presented, it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.